Case: 19-70016      Document: 00515128093         Page: 1    Date Filed: 09/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                      No. 19-70016
                                                                                 FILED
                                                                         September 23, 2019
                                                                            Lyle W. Cayce
Consolidated with 19-70017                                                       Clerk

RANDY ETHAN HALPRIN,

              Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:13-CV-1535
                             USDC No. 3:19-CV-1203


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Randy Halprin has filed an appeal of the district court’s transfer to this
court of his application for habeas relief. We have jurisdiction over such an
appeal. Bradford v. Tamez, 660 F.3d 226, 230 (5th Cir. 2011). For the reasons



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-70016    Document: 00515128093     Page: 2   Date Filed: 09/23/2019



                               No. 19-70016 c/w
                                No. 19-70017

set forth in our opinion on Halprin’s petition for authorization to file a
successive habeas application, In re Halprin, Case No. 19-10960 (5th Cir. Sept.
23, 2019), we conclude that the district court properly transferred the petition
to our court. That decision is, therefore, AFFIRMED.




                                       2